In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Dutchess County (Amodeo, J.), dated December 22, 2006, which dismissed his objections to an order of the same court (Kaufman, S.M.), dated October 3, 2006, directing him to pay bi-weekly child support in the sum of $900.
Ordered that the order dated December 22, 2006, is reversed, on the law, without costs or disbursements, the objections are reinstated, and the matter is remitted to the Family Court, Dutchess County, for further proceedings on the objections.
Pursuant to 22 NYCRR 205.37 (c), on November 14, 2006, the Family Court directed the father to submit a transcript of the proceeding before the Support Magistrate on or before December 8, 2006. The court file reveals that the father promptly arranged for a court reporting firm to prepare the transcript, and that the firm submitted two written requests to the Family Court for the compact disc upon which the support proceeding was recorded. Although the transcript of the support proceeding was prepared on December 5, 2006, and the father alleges that it was delivered to the Family Court on December 6, 2006, the transcript apparently did not reach the Family Court Judge presiding over this matter, resulting in dismissal of the father’s objections. In view of the fact that the father, who was not represented by counsel, made timely arrangements for transcription of the support proceeding, and that some of the delay in preparing the transcript can be attributed to the court’s delay in providing the recording of the proceeding to the court reporting firm, we reverse the order dismissing the father’s objections, and remit this matter to the Family Court, Dutchess *781County, for consideration of the father’s objections on the merits. Schmidt, J.P., Santucci, Florio and Dillon, JJ., concur.